Citation Nr: 0029992	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  94-38 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right eye disorder, 
claimed on a direct as well as secondary/aggravation basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from August 1943 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

The procedural history of this case is significant for prior 
remand by the Board in January 1997, which specifically 
address certain development matters germane to the 
appellant's claim seeking entitlement to service connection 
for a right eye disorder.  However, notwithstanding the 
efforts undertaken by the RO to prepare this case for 
appellate review, the Board finds, in order to ensure proper 
compliance with law, regulations and precedent judicial 
authority, that additional development of the evidentiary 
record is necessary.

The Board remanded this case for an examination and medical 
opinion addressing the etiology of any diagnosed disorder of 
the right eye.  An eye examination was conducted in the 
"Warren Clinic" at the Wichita-VA Medical Center (VAMC) in 
October 1997, at which time the appellant was diagnosed with 
pseudophakia of the right eye with posterior chamber implant 
and a history of laser surgery for retinal disease of the 
right eye.  However, this examination was deemed inadequate 
for rating purposes by the RO because it did not address the 
Board's remand instructions.  Subsequently, the record 
reflects that the appellant was examined in September 1998, 
but this examination was found inadequate for rating purposes 
as well.  The report of this examination is not in the claims 
file.  Thereafter, the record reflects that a VA physician 
reviewed the evidence in the claims file in April 1999 and 
stated that the appellant's currently diagnosed glaucoma of 
the right eye was not secondary to the traumatic injury he 
sustained to his left eye during service, a service-connected 
disability.  However, because the September 1998 examination 
did not provide the requested medical opinion in accord with 
the Board's January 1997 remand instructions, and as the 
April 1999 claims file review and opinion by a VA physician 
did not in the Board's view adequately address the issues 
germane to this appeal, particularly, with respect to whether 
or not the appellant's problems with his right eye were 
aggravated over time by his left eye disability, further 
medical-evidentiary development is in order.  Case law 
mandates that the Board remand a case if specific development 
was not completed by the RO.  On this point, the United 
States Court of Appeals for Veterans Claims (the Court) has 
emphatically stated that the Board is responsible for 
entering the final decision on behalf of the Secretary in 
claims for entitlement to veterans' benefits, see 38 U.S.C.A. 
§ 7104(a), and as such, remand instructions to the RO in an 
appealed case are neither optional nor discretionary.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (Court vacated and 
remanded a Board's decision because it failed to ensure that 
the RO achieved full compliance with specific instructions 
contained in a Board remand regarding scheduling of VA 
compensation examinations).

The medical opinions requested by the Board are critical to 
the adjudication of this case because the issues to be decided 
turn not on the degree of disability caused by any disorders 
of the right eye found present, but on their etiology and 
whether there is a relationship between any such disorder and 
an incident or event or the appellant's military service 
and/or his service-connected left eye disability.  Well-
settled case law of the Court holds that VA cannot rely on an 
absence of medical evidence or unsubstantiated medical 
conclusions to deny a claim.  See Williams v. Brown, 4 Vet. 
App. 270 (1993) and Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Therefore, a comprehensive VA examination should be scheduled 
for the purpose of addressing the etiology of the appellant's 
right eye disorders relative to his military service and to 
determine what, if any, relationship exits on either a 
secondary or aggravation basis between his service-connected 
left eye disability and the various disorders of the right 
eye shown by the evidence of record, based on a complete 
review of all the evidence of record in addition to clinical 
findings found present on examination.  See Shoemaker v. 
Derwinski, 3 Vet. App. 248 (1992).  With regard to the sub-
issue of aggravation, the Board notes that in Allen v. Brown, 
7 Vet. App. 439, 448 (1995), the Court held that the term 
"disability" as used in 38 U.S.C.A. § 1110, "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated."  The Court then 
concluded that "... pursuant to § 1110 and 38 C.F.R. 
§ 3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  [Citations omitted].  The duty 
to assist includes the duty to develop the pertinent facts by 
conducting a medical examination.  38 C.F.R. § 3.159 (1999); 
see also Waddell v. Brown, 5 Vet. App. 454 (1993).

The veteran is advised that if he fails to report for the 
scheduled examination, his claim will be decided based on the 
evidence of record.  38 C.F.R. § 3.655(b) (1999).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should, with the appellant's 
cooperation, obtain any additional 
medical records from either VA or private 
medical sources pertaining to his right 
eye that have not already been associated 
with the claims folder.  In addition, the 
RO should obtain a copy of the September 
1998 VA eye compensation examination and 
associate it with the claims folder.

2.  Upon completion of the above-cited 
development matters, the RO should 
schedule the appellant for VA eye 
disorders examination to be conducted by 
an appropriate VA or fee-basis 
specialist.  All necessary tests and 
studies should be conducted, to include a 
new field of vision test (FOV) as it 
appears from the record that a prior FOV 
test conducted in June 1998 is 
unobtainable.  The examiner should 
determine whether the appellant has any 
diagnosed disorder(s) of the right eye, 
and if so, render an opinion addressing 
(1) whether it is at least as likely as 
not that a current disability of the 
right eye was incurred in service as a 
result of the January 1944 machine gun 
back-fire accident, and (2) whether it is 
at least as likely as not that a current 
disability of the right eye is 
proximately caused or aggravated by the 
service-connected left eye disability.  
If it is believed that any diagnosed 
disorder of the right eye is aggravated 
by the left eye disability, then the 
degree of aggravation should be assessed.  
A complete rationale for an opinion 
expressed should be provided.  The claims 
folder must be made available to and 
reviewed by the examiner.

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  Upon completion of the above, the RO 
should readjudicate the claim of service 
connection for a right eye disorder on 
the direct and secondary/aggravation 
theories of entitlement advanced by the 
appellant, with consideration given to 
all of the evidence of record.  If the 
decision remains adverse to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
opportunity to reply thereto.  
Thereafter, the case should be returned 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


